MIRANDA SLONE SKLARIN VERVENIOTIS LLP
____________________________________________________________________________________________________________________________________________________________________________________________________________________________


MICHAEL A. MIRANDA*                                                                        THE ESPOSITO BUILDING                                                                            ANNE P. EDELMAN
STEVEN VERVENIOTIS
ONDINE SLONE
                                                                                          240 MINEOLA BOULEVARD                                                                         GABRIELLA CAMPIGLIA
                                                                                            MINEOLA, NY 11501                                                                             RICHARD B. EPSTEIN
RICHARD S. SKLARIN°                                                                                                                                                                    ABRAHAM WARMBRAND
MAURIZIO SAVOIARDO                                                                           TEL (516) 741-7676                                                                            DEBORA J. DILLON°
KELLY M. ZIC                                                                                 FAX (516) 741-9060                                                                               EDWARD DENBY
FRANK R. MALPIGLI□                                                                                                                                                                        ALLYSON N. BROWN
ANDREW B. KAUFMAN±                                                                                  WWW.MSSSV.COM                                                                         MICHAEL A. BAYRON
LAWRENCE S. WASSERMAN*                                                                                                                                                                      STEVEN R. FILOSA
______                                                                                                                                                                                     MICHAEL HOFMANN
                                                                                                    BRANCH OFFICES:
                                                                                                                                                                                              GALINA STILER°
SENIOR COUNSEL                                                                                      WESTCHESTER, NY                                                                             LAURA ALTO
LOUISE FASANO                                                                                        NEW YORK, NY                                                                    CHRISTOPHER J. LAMPERT*
                                                                                                       CLARK, NJ
                                                                                                                                                                                              *ALSO ADMITTED IN NEW JERSEY
WRITER’S E-MAIL:                                                                                                                                                                                 □ALSO ADMITTED IN FLORIDA
MMIRANDA@MSSSV.COM                                                                                                                                                                   ±ALSO ADMITTED IN D ISTRICT OF COLUMBIA
                                                                                                                                                                                                 ° RESIDENT IN WESTCHESTER



                                                                                            December 11, 2020

VIA ECF
Hon. Kiyo A. Matsumoto
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201
                                                 Re:              Moskowitz, et al. v. Great Neck UFSD, et al.
                                                                  Case No.: 20-CV-1659 (KAM) (SIL)
                                                                  Our File No.: 19-200

Dear Judge Matsumoto:

      We represent the Great Neck defendants in the captioned matter. Pursuant to Your
Honor’s motion rules, we are filing by ECF today the following documents with regard to our
Motion to Dismiss.

        •       Notice of Motion to Dismiss dated October 9, 2020;
        •       Declaration of Michael A. Miranda dated October 9, 2020 with exhibits;
        •       Affidavit of Robin Trichon sworn to on October 5, 2020 with exhibit;
        •       Affidavit of Dr. Anthony Iacovelli sworn to on October 7, 2020 with exhibit;
        •       Affidavit of Kate Mugno sworn to on October 8, 2020;
        •       Memorandum of Law in Support dated October 9, 2020;
        •       Reply Declaration of Michael A. Miranda dated December 11, 2020 with exhibit; and
        •       Reply Memorandum of Law dated December 11, 2020.
MIRANDA SLONE SKLARIN VERVENIOTIS LLP

DECEMBER 11, 2020
PAGE 2 OF 2


      Thank you for your attention to the foregoing

                               Respectfully submitted,
                               MIRANDA SLONE SKLARIN VERVENIOTIS LLP



                               Michael A. Miranda

cc:   All counsel Via ECF
